Citation Nr: 1420920	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  04-03 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the ending date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond May 25, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from November 13, 1969 to November 12, 1973 and from November 9, 1978 to March 31, 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 determination from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned at a June 2006 video conference hearing.  


FINDINGS OF FACT

1.  The Veteran had active duty service from November 13, 1969 to November 12, 1973 and from November 9, 1978 to March 31, 1994.  

2.  The Veteran was awarded Chapter 30 VA educational assistance benefits with a delimiting date of May 25, 2002; this date was 10 years from the date of the Veteran's final discharge from active service, minus 677 days for the period of time from January 1, 1977 to November 8, 1978, the date before the Veteran began his second period of active duty service.


CONCLUSION OF LAW

The criteria for an extension of the Veteran's delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond May 25, 2002, have not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations had been satisfied under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, in this case, it is the law and not the evidence that is dispositive.  Therefore, VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see VAOGCPREC5-2004 (June 23, 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of facts are dispositive in a claim, VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002). 

The Veteran argues that he was originally informed that his delimiting date for use of education benefits was April 4, 2004 and that this date should still be valid.  

Under VA laws and regulations, a veteran generally has 10 years in which to utilize his entitlement to VA educational assistance.  38 C.F.R. § 21.7050(a).  The time limitation begins to run on the date of the Veteran's last discharge or release from a period of active duty of ninety days or more of continuous service.  

However, in the case of a veteran who had eligibility for educational assistance under 38 U.S.C.A., Chapter 34, and who is eligible for educational assistance under 38 U.S.C.A., Chapter 30, as is the situation in this case since the Veteran first entered active service prior to June 30, 1985, a veteran shall have the 10-year period of eligibility reduced by the number of days the veteran was not on active duty during the time period beginning on January 1, 1977, and ending on June 30, 1985.  38 U.S.C.A. § 3031(e)(1); 38 C.F.R. § 21.7050(b)(1) . 

VA must receive a claim for an extended period of eligibility provided by 38 C.F.R. § 21.7051 by the later of the following dates: (1) One year from the date on which the veteran's original period of eligibility ended; or (2) One year from the date on which the veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1032(c).  In the current case, the claim for extension of the delimiting date was timely filed.  

The facts in this case are not in dispute.  The Veteran had active service in the U.S. Air Force from November 13, 1969 to November 12, 1973 and from November 9, 1978 to March 31, 1994.  In July 2003, the Veteran submitted a claim for VA educational assistance with the Atlanta RO.  Based on his periods of active service, the RO calculated that his adjusted delimiting date was May 25, 2002. 

By letter dated in July 2003, the RO notified the Veteran that his Chapter 30 educational benefits expired on May 25, 2002, as the Veteran had a break of what was determined to be 677 days between January 1, 1977and the start of his second period of active duty service.  The Veteran disagreed with this determination.  

The regulation indicates that the delimiting date is to be reduced by the number of days a veteran was not on active duty during the time period beginning on January 1, 1977, and ending on June 30, 1985.  In making the calculations, the RO's worksheet indicates that they calculated the 677 days reduction based on the beginning date of January 1, 1977 and the ending date of November 8, 1978, the date before the Veteran began his second period of active duty service.  The dates used by the RO are the dates mandated under the regulations.  38 U.S.C.A. § 3031(e)(1); 38 C.F.R. § 21.7050(b)(1) .  

38 C.F.R. § 21.7051(a) allows for an extension of the delimiting period upon a showing that the veteran was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  See 38 C.F.R. § 21.7051(a)(2).  However, the Veteran is not claiming and the evidence does not support a finding that he was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  

The Board notes the Veteran was originally informed that his delimiting date was April 1, 2004 via correspondence dated in February 1998.  However, in June 1998, the Veteran was informed that his delimiting date had to be adjusted based on his break in service and that the new date would be May 25, 2002.  Even if the Veteran was not informed or was misinformed regarding VA benefits, the Board cannot grant his claim on that basis. The Board understands his frustrations with respect to his claim, and appreciates his request that he be awarded an extension to his delimiting date or, in the alternative, reimbursement of the educational expenses he paid.  However, the legal criteria governing the payment of education benefits are clear and specific, and the Board is bound by them.  The only exception to the time limit set forth in the regulations pertains to inability to use the benefits due to disability.  No exception is provided for circumstances such as those described by the Veteran.  Although VA is required to inform claimants correctly about basic eligibility or ineligibility for educational assistance benefits, the remedy for breach of such an obligation cannot involve payment of benefits where statutory requirements for such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424   (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  While the Board is sympathetic to the Veteran's claim, it is simply without authority to grant the claim on an equitable basis and instead, is constrained to follow the specific provisions of law.  Id.; see also 38 U.S.C.A. § 7104 (West 2002). 

In cases such as this, where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought beyond May 25, 2002, must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Entitlement to a delimiting date of beyond May 25, 2002, for the award of educational assistance benefits under Chapter 30, Title 38, United States Code is denied.  



____________________________________________
	WILLIAM M. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


